For appellant to reopen her claim, she must show that there
                 has been a change of circumstances warranting an increase or
                 rearrangement of compensation and that the primary cause of the change
                 in circumstances is the original industrial injury. NRS 616C.390(1). The
                 only medical reporting in the record that was issued after appellant's
                 claim was closed are the 2010 reports from Drs. Curtis Poindexter and
                 Satish Sharma. While both physicians acknowledged that appellant still
                 suffers from physical problems, neither physician opined that appellant's
                 condition had changed so as to warrant additional benefits or that any
                 change was primarily caused by appellant's original industrial injury. Dr.
                 Poindexter's 2011 report clearly states his opinion that based on
                 appellant's x-rays and MRI, he did not find that appellant's condition had
                 progressively worsened and that any progression of her condition is likely
                 due to aging. Dr. Sharma's reports do not address any change in
                 appellant's condition. Thus, substantial evidence in the record supports
                 the appeals officer's determination that appellant had not submitted
                 sufficient evidence showing a change in condition so as to warrant claim
                 reopening under the statutory standard.   See NRS 616C.390(1) (providing
                 the requirements for claim reopening); Vredenburg v. Sedgwick CMS, 124
Nev. 553, 557 & n.4, 188 P.3d 1084, 1087-88 & n.4 (2008) (defining
                 substantial evidence); Wright v. State, Dep't of Motor Vehicles,   121 Nev.
122, 125, 110 P.3d 1066, 1068 (2005) (recognizing that substantial
                 evidence may be inferred from the lack of evidence).
                             Accordingly, because the appeals officer did not err or abuse
                 her discretion in denying reopening of appellant's claim, we affirm the
                 district court's order denying judicial review. See Vredenburg, 124 Nev. at


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 557, 188 P.3d at 1087-88 (explaining that this court will not disturb the
                 appeals officer's factual findings on judicial review if they are supported by
                 substantial evidence).
                             It is so ORDERED.




                                                             4:20—k
                                                              reP-4 t
                                                              Parraguirre


                                                                                            '   J.
                                                              Douglas


                                                                 Chu.
                                                              Cherry



                 cc: Hon. Kenneth C. Cory, District Judge
                      Susan Reeves
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COUFtT
        OF
     NEVADA
                                                       3
(0) I947A